
	

113 SRES 2 ATS: Informing the House of Representatives that a quorum of the Senate is assembled.
U.S. Senate
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 2
		IN THE SENATE OF THE UNITED STATES
		
			January 3, 2013
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Informing the House of Representatives that
		  a quorum of the Senate is assembled.
	
	
		That the Secretary inform the House
			 of Representatives that a quorum of the Senate is assembled and that the Senate
			 is ready to proceed to business.
		
